USCA4 Appeal: 18-2072       Doc: 16        Filed: 11/13/2018   Pg: 1 of 1




                                                                  FILED: November 13, 2018


                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                         ___________________

                                              No. 18-2072
                                       (1:17-cv-00659-TDS-LPA)
                                         ___________________

        RICHARD L. WINANS, on behalf of himself and all others similarly situated

                        Plaintiff - Appellant

        v.

        FRANKLIN COLLECTION SERVICE, INC.; DAN FRANKLIN

                        Defendants - Appellees

                                         ___________________

                                        RULE 42(b) MANDATE
                                         ___________________

              This court's order dismissing this appeal pursuant to Local Rule 42(b) takes

        effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                  /s/Patricia S. Connor, Clerk




              Case 1:17-cv-00659-TDS-LPA Document 26 Filed 11/13/18 Page 1 of 1
